***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 OLSON v. OLSON—DISSENT

   ELGO, J., dissenting. The issue presented in this
appeal is whether the Superior Court lacked subject
matter jurisdiction over a motion to modify a spousal
support decree that was issued in the United Kingdom.
In resolving that issue, I believe that the trial court
properly considered the explanatory note to the statu-
tory instrument in question, the Reciprocal Enforce-
ment of Maintenance Orders (United States of America)
Order 2007 of the United Kingdom (order). Reciprocal
Enforcement of Maintenance Orders (United States of
America) Order, 2007, S.I. 2007/2005, (U.K.). The explan-
atory note provides necessary context to the enactment
of that order and convinces me that the trial court
properly determined that it lacked subject matter juris-
diction over the spousal support decree due to the con-
tinuing, exclusive jurisdiction of the United Kingdom.
Accordingly, I respectfully dissent.
  The underlying facts are largely undisputed and are
aptly set forth in the majority opinion. The jurisdictional
challenge presented in this appeal involves a question
of statutory construction, over which our review is ple-
nary. See Nelson v. Dettmer, 305 Conn. 654, 662, 46
A.3d 916 (2012).
                             I
   In Connecticut, our courts are guided by the familiar
maxim that ‘‘[w]hen construing a statute, [o]ur funda-
mental objective is to ascertain and give effect to the
apparent intent of the legislature. . . . In other words,
we seek to determine, in a reasoned manner, the mean-
ing of the statutory language as applied to the facts of
[the] case . . . . In seeking to determine that meaning
. . . [a reviewing court must] first . . . consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered.’’ (Citation omitted;
internal quotation marks omitted.) State v. Kalil, 314
Conn. 529, 557–58, 107 A.3d 343 (2014). Statutory lan-
guage is ambiguous when, read in context, it is suscepti-
ble to more than one reasonable interpretation. See
Foisie v. Foisie, 335 Conn. 525, 531–32, 239 A.3d 1198
(2020). In such instances, our courts ‘‘may consult extra-
textual sources’’ to resolve the issue. State v. Fernando
A., 294 Conn. 1, 17, 981 A.2d 427 (2009).
  As this court has observed, the Uniform Interstate
Family Support Act (UIFSA), General Statutes § 46b-
301 et seq., ‘‘has been adopted by all states, including
Connecticut . . . [and] governs the procedures for
establishing, enforcing and modifying child and spousal
support, or alimony, orders, as well as for determining
parentage when more than one state is involved in such
proceedings.’’ (Footnote omitted.) Hornblower v. Horn-
blower, 151 Conn. App. 332, 333, 94 A.3d 1218 (2014).
Relevant to this appeal is General Statutes § 46b-321
(b), which provides: ‘‘A tribunal of this state may not
modify a spousal support order issued by a tribunal of
another state or a foreign country having continuing,
exclusive jurisdiction over that order under the law of
that state or foreign country.’’1 The plaintiff, Cheryl
Abbott Olson, submits, and the trial court agreed, that
the order establishes the continuing, exclusive jurisdic-
tion over spousal support decrees that are issued in the
United Kingdom.
   The critical issue, then, concerns the proper construc-
tion of the order. The order is a ‘‘statutory instrument’’
that was issued pursuant to the powers conferred by
§§ 40 and 45 (1) of the Maintenance Orders (Reciprocal
Enforcement) Act, 1972 (act),2 a legislative enactment
of Parliament that specifically pertains to the reciprocal
enforcement of maintenance orders in the United King-
dom or a reciprocating country. In the United Kingdom,
statutory instruments are used to ‘‘fill in the details of
Acts’’ and, when so authorized by Parliament, ‘‘to amend
existing laws.’’ See UK Parliament, ‘‘What Is Secondary
Legislation?,’’ available at https://www.parliament.uk/
about/how/laws/secondary-legislation/ (last visited July
20, 2022). They ‘‘are published with an explanatory
memorandum, which outlines the purpose of the [statu-
tory instrument] and why the change is necessary.’’ Id.
   The order was issued on July 25, 2007, at which time
UIFSA had been adopted in every state in the United
States. See, e.g., O’Donnell v. Abbott, 393 F. Supp. 2d
508, 514 n.14 (W.D. Tex. 2005) (noting that ‘‘[e]very
state has adopted either the 1996 or 2001 version of
[UIFSA]’’), aff’d, 481 F.3d 280 (5th Cir. 2007); Bouquety
v. Bouquety, 933 So. 2d 610, 611 n.1 (Fla. App. 2006)
(noting that ‘‘Congress required all states to enact
UIFSA by January 1, 1998,’’ and that ‘‘[b]y the year 2000,
UIFSA was in effect in all states’’). The order begins
by stating that ‘‘Her Majesty is . . . satisfied that
arrangements have been made in the United States of
America to ensure that maintenance orders made by
courts in the United Kingdom can be enforced in the
United States of America. Her Majesty is also satisfied
that in the interests of reciprocity it is desirable to
ensure that maintenance orders made by courts in the
United States of America can be enforced in the United
Kingdom. . . .’’ Schedule 2, § 1 (1), of the order simi-
larly provides in relevant part that ‘‘Her Majesty, if satis-
fied that, in the event of the benefits conferred by the
Part of the Act being applied to . . . maintenance
orders made by the courts of any country or territory
outside the United Kingdom, similar benefits will in that
country or territory will be applied to . . . mainte-
nance orders made by the courts of the United King-
dom . . . .’’
    The order then outlines procedures for two distinct
scenarios. The first involves the ‘‘[t]ransmission of [a]
maintenance order made in the United Kingdom for
enforcement in the United States of America.’’ Schedule
2, § 2 (1), of the order provides in relevant part: ‘‘[W]here
the payer under a maintenance order made . . . by a
court in the United Kingdom is residing or has assets
in the United States of America, the payee under the
order may apply for the order to be sent to the United
States of America for enforcement.’’ (Emphasis added.)
The order then addresses the ‘‘[v]ariation and revoca-
tion of [a] maintenance order made in the United King-
dom’’ and Schedule 2, § 5 (1), of the order specifically
indicates that ‘‘[t]his section applies to a maintenance
order certified copies of which have been sent in pursu-
ance of [§] 2 to the United States of America for enforce-
ment.’’ Section 5 (2) of the order further provides that
‘‘[t]he jurisdiction of a court in the United Kingdom
to revoke, revive or vary a maintenance order shall be
exercisable notwithstanding that the proceedings for
the revocation, revival or variation, as the case may be,
of the order are brought by or against a person residing
in the United States of America.’’ (Emphasis added.)
Schedule 2, § 5, of the order then addresses various
situations in which a modification order is varied or
revoked by a court in the United Kingdom. By its plain
language, the order contemplates only the enforcement
of a maintenance order made in the United Kingdom
by a court in the United States. It does not contemplate
the revocation or variance of such an order by a United
States court.
   The second scenario addressed by the order involves
the ‘‘[r]egistration in [a] United Kingdom court of [a]
maintenance order made in the United States of America.’’
Schedule 2, § 6, of the order provides that ‘‘a mainte-
nance order made . . . by a court in the United States
of America’’ shall be registered in a United Kingdom
court upon receipt of a certified copy thereof. Schedule
2, § 8, of the order then addresses the enforcement
of such a maintenance order registered in the United
Kingdom and § 9 addresses the ‘‘[v]ariation and revoca-
tion of [a] maintenance order registered in [a] United
Kingdom [c]ourt,’’ stating in relevant part: ‘‘(1) Where
a registered order has been varied by a court in the
United States of America, the registered order shall
. . . have effect as varied by that order. . . . (2) Where
a registered order has been revoked by a court in the
United States of America, the registered order shall
. . . be deemed to have ceased to have effect.’’ (Empha-
sis added.) The order thus expressly contemplates a
United States court revoking or varying a maintenance
order that originally was made by a United States court.
   Because the order by its plain terms is amendatory
in nature, in that it expressly sets forth numerous ‘‘modi-
fications’’ to the act with respect to the United States
and orders the amendment or substitution of various
sections, I believe it is necessary to also consider the
relevant provisions of the act, as originally enacted in
1972. See 1A N. Singer & J. Singer, Sutherland Statutory
Construction (7th Ed. 2009) § 22:29, p. 349 (‘‘[t]o ascer-
tain the meaning of amendatory language, courts must
look to prior law’’); id., § 22:32, p. 377 (‘‘[t]he original
act must be compared with the amendment to deter-
mine what defect or defects in the original act the legis-
lature intended to remedy’’); see also State v. AFSCME,
Council 4, Local 1565, 249 Conn. 474, 478–80, 732 A.2d
762 (1999) (comparing text of statute and recent amend-
ment to that statute to construe its meaning); Turner
v. Turner, 219 Conn. 703, 717, 595 A.2d 297 (1991)
(‘‘[a]ccording to well established principles of statutory
construction, an amendment that construes and clari-
fies a prior statute operates as the legislature’s declara-
tion of the meaning of the original act’’). Significantly,
§ 9 of the act, as enacted in 1972, authorized a United
Kingdom court to vary or revoke a maintenance order
that originally was made in a reciprocating country
and registered in a United Kingdom court.3 The order,
however, eliminates the authority of a United Kingdom
court to vary or revoke a maintenance order made by
a United States court.4
   Section 5 of the act, as originally enacted in 1972,
likewise permitted ‘‘a competent court in a reciprocat-
ing country’’ to vary or revoke a maintenance order
made by a United Kingdom court.5 By contrast, § 5 of
the order, which is titled ‘‘Variation and revocation of
maintenance order made in United Kingdom,’’ omits all
such references to ‘‘a competent court in a reciprocating
country’’ and recognizes only the authority of ‘‘a court
in the United Kingdom’’ to vary or revoke a maintenance
order made by a United Kingdom court.
    It is axiomatic that statutory provisions are not to be
read in isolation, but must be read in light of their
‘‘relationship to the broader statutory scheme.’’ Foisie
v. Foisie, supra, 335 Conn. 531; see also Norris v. Trum-
bull, 187 Conn. App. 201, 219, 201 A.3d 1137 (2019)
(‘‘[w]e do not read statutory language in isolation, but
rather must consider it within the context of the statute
as a whole and in harmony with surrounding text’’).
Schedule 2, § 5 (2), of the order specifically provides
that ‘‘[t]he jurisdiction of a court in the United Kingdom
to revoke, revive or vary a maintenance order shall be
exercisable notwithstanding that the proceedings for
the revocation, revival or variation, as the case may be,
of the order are brought by or against a person residing
in the United States of America.’’ (Emphasis added.)
When viewed in relation to the broader statutory
scheme set forth in the order and the act—which both
provide for the reciprocal enforcement of domestic
maintenance orders as a matter of international law—
I would conclude that Schedule 2, § 5, of the order is
susceptible to more than one reasonable interpretation
as to whether it recognizes the ‘‘continuing, exclusive
jurisdiction’’; see General Statutes § 46b-321 (b); of
United Kingdom courts over maintenance orders that
were made in the United Kingdom and subject to
enforcement in the United States. For that reason, I
believe that Schedule 2, § 5, is ambiguous, and thus
resort to extratextual materials is warranted. See Foisie
v. Foisie, supra, 531; State v. Fernando A., supra, 294
Conn. 17.
   Appended to the order is an ‘‘Explanatory Note’’ (note)
that states in relevant part: ‘‘The principal modification
effected by this Order is that a maintenance order made
in the United States of America may not be varied or
revoked in the United Kingdom and that a maintenance
order made in the United Kingdom may not be varied
or revoked in the United States of America . . . .’’ In
addition, the United Kingdom’s Ministry of Justice pre-
pared an ‘‘Explanatory Memorandum’’ to the order
(memorandum) that was ‘‘laid before Parliament by
Command of Her Majesty.’’6 That memorandum simi-
larly explains that the order ‘‘remove[s] the power of
courts in the United Kingdom to vary or revoke incom-
ing orders which makes the application consistent as
the competent authorities in the United States do not
have a power to vary orders from the United Kingdom.’’
(Emphasis added.) See Explanatory Memorandum to
the Reciprocal Enforcement of Maintenance Orders
(United States of America) Order 2007 and the Recovery
of Maintenance (United States of America) Order 2007,
available at https://www.legislation.gov.uk/uksi/2007/
2005/pdfs/uksiem_20072005_en.pdf (last visited July 20,
2022). In opposing the motion to dismiss, the defendant,
Brian Matthew Olson, provided no extratextual material
to rebut the proposition set forth in the note and the
memorandum.7
   To my mind, those explanatory materials resolve any
issue as to the intent of the order and persuade me that
the trial court properly determined that it lacked subject
matter jurisdiction over the spousal support decree in
question due to the continuing, exclusive jurisdiction
of the United Kingdom.
                            II
   The foregoing analysis is predicated on the assump-
tion that the analytical framework for statutory inter-
pretation under Connecticut law governs the present
dispute. I respectfully submit that this assumption may
be flawed and that a reviewing court tasked with con-
struing a statutory enactment of a foreign country
instead must apply the precepts applicable in that for-
eign jurisdiction.
  As one noted treatise has observed, ‘‘[o]ne question
that arises [when construing a foreign statute] is whether
to follow the forum state’s or the state of origin’s rules
of construction. Some courts look to their own . . .
rules of statutory interpretation to resolve the issue.
But probably the better approach invokes the state of
origin’s interpretive rules . . . . Courts are more likely
to achieve uniform application of statute law and avoid
some of the uncertainties entailed by foreign suits if
they apply the interpretive rules to which a foreign
statute ordinarily is subject.’’ (Footnotes omitted.) 2 S.
Singer, Statutes and Statutory Construction (8th Ed.
2022) § 38:5, pp. 124–25; see also Magee v. Huppin-
Fleck, 279 Ill. App. 3d 81, 88, 664 N.E.2d 246 (1996) (in
case involving interpretation of foreign statute, court
applied ‘‘principles of statutory construction adhered
to’’ by courts of that foreign jurisdiction); Alropa Corp.
v. Smith, 240 Mo. App. 376, 381, 199 S.W.2d 866 (1947)
(‘‘[i]n ascertaining the effect of . . . the foreign stat-
utes, courts of the forum will construe the statutes of
the [foreign] state as construed by its courts and follow
the rules of law of the [foreign] state’’ (internal quota-
tion marks omitted)).
    In Carbone v. Nxegen Holdings, Inc., Superior Court,
judicial district of Hartford, Docket No. CV-XX-XXXXXXX-
S (October 3, 2013) (57 Conn. L. Rptr. 36), the Superior
Court noted that it ‘‘could find no Connecticut authority
concerning what rules of construction should apply in
interpreting the meaning of another state’s statute. As
a matter of first impression, the court believes it would
be illogical for a Connecticut statute to determine how
a [foreign] statute should be interpreted. It is presumed
that each set of legislators had their own rules of statu-
tory interpretation in mind when drafting their respec-
tive statutes, so [that foreign jurisdiction’s] rules of
statutory interpretation should be applied to best imple-
ment the intended meaning of the [foreign] statute.’’
Id., 42 n.4. I concur with that assessment, particularly
in a case such as this, which involves foreign relations
and international agreements. See ESAB Group, Inc.
v. Zurich Ins. PLC, 685 F.3d 376, 388 (4th Cir. 2012)
(‘‘[w]here a statute touches upon foreign relations and
the United States’ treaty obligations, we must proceed
with particular care in undertaking this interpretive
task’’); see also United States v. Curtiss-Wright Export
Corp., 299 U.S. 304, 319, 57 S. Ct. 216, 220, 81 L. Ed.
255 (1936) (foreign relations is ‘‘vast external realm’’
that presents ‘‘important, complicated, delicate and
manifold problems’’); de Fontbrune v. Wofsy, 838 F.3d
992, 994 (9th Cir. 2016) (‘‘this appeal illustrates the
difficulty that can arise in determining foreign law and
the confusion surrounding the role of foreign law in
domestic proceedings’’); Al-Bihani v. Obama, 619 F.3d
1, 39 (D.C. Cir. 2010) (Kavanaugh, J., concurring)
(‘‘[c]ourts are . . . rightly hesitant to construe foreign
affairs statutes more narrowly than the text indicates’’).
  When construing a statutory enactment, Connecti-
cut’s courts are guided by ‘‘considerations of the consti-
tutional separation of powers [and] respect for the
authority of a coordinate branch of government . . . .’’
Mueller v. Tepler, 312 Conn. 631, 661, 95 A.3d 1011
(2014). Principles of judicial restraint, as well as the
legislative mandate of General Statutes § 1-2z, preclude
our courts from considering extratextual evidence when
no ambiguity exists. See, e.g., Marciano v. Jiminez,
324 Conn. 70, 75–76, 151 A.3d 1280 (2016) (‘‘we . . .
will not consider extratextual evidence of the meaning
of a statute unless the text is ambiguous or would yield
an absurd or unworkable result’’); State v. Cayo, 143
Conn. App. 194, 202, 66 A.3d 887 (2013) (‘‘[i]f the mean-
ing is clear and workable, we do not consider extratex-
tual evidence’’).
   The legislative process in the United Kingdom is alto-
gether different, as the legislative and executive branches
of government frequently work in tandem to craft and
amend legislative acts. For that reason, the analytical
framework that governs statutory interpretation in Con-
necticut is inapposite when construing statutory instru-
ments. Indeed, statutory instruments in the United King-
dom are akin to executive orders issued by our governor
pursuant to authority conferred by the General Assem-
bly. The statutory instrument at issue here was promul-
gated not by Parliament, but rather by the executive
branch pursuant to the authority granted under §§ 40
and 45 (1) of the act. See footnote 2 of this dissenting
opinion.
   Whereas acts of Parliament are considered ‘‘primary
legislation’’ in the United Kingdom, statutory instru-
ments are considered ‘‘secondary’’ or ‘‘delegated’’ legis-
lation that are enacted pursuant to authority conferred
by an enabling act of Parliament. Statutory instruments
are drafted by ministerial agencies and, depending on
the authorization contained in the enabling act, are scru-
tinized by Parliament in a manner described as either
an affirmative or negative procedure. The order here
was ‘‘subject to [the] negative resolution procedure’’;
see Explanatory Memorandum to the Reciprocal
Enforcement of Maintenance Orders (United States of
America) Order 2007 and the Recovery of Maintenance
(United States of America) Order 2007, supra; and was
automatically approved when Parliament took no
action to annul. See UK Parliament, supra. Significantly,
‘‘Parliament can either approve or reject [a statutory
instrument], but cannot amend it.’’ Id. For that reason,
explanatory notes and explanatory memoranda to statu-
tory instruments play a major role in facilitating parlia-
mentary scrutiny. See J. Caird, Public Legal Information
and Law-Making in Parliament, Parliament and the Law
(A. Horne & G. Drewry eds., 2d Ed. 2018) p. 158.
  Although explanatory notes routinely incorporate the
caveat that they are ‘‘not part’’ of legislation, decisional
law from the United Kingdom indicates that explanatory
notes nonetheless are ‘‘admissible’’ as aids to statutory
construction of both primary and secondary legisla-
tion.8 In the seminal case of Westminster City Council
v. National Asylum Support Service, [2002] UKHL 38
(H.L.), Lord Steyn observed: ‘‘In 1999 a new [legislative
practice] was introduced. It involves publishing
[e]xplanatory [n]otes alongside the majority of public
bills introduced . . . . The texts of such notes are pre-
pared by the [g]overnment department responsible for
the legislation. The [e]xplanatory [n]otes do not form
part of the [b]ill, are not endorsed by Parliament and
cannot be amended by Parliament. The notes are
intended to be neutral in political tone: they aim to
explain the effect of the text and not to justify it. The
purpose is to help the reader to get his bearings and
to ease the task of assimilating the law. . . . The
[e]xplanatory [n]otes accompany the [b]ill on introduc-
tion and are updated in the light of changes to the [b]ill
made in the parliamentary process. Explanatory [n]otes
are usually published by the time the legislation comes
into force. Unlike [legislative history] material there are
no costly researches involved. . . .
   ‘‘The question is whether in aid of the interpretation
of a statute the court may take into account the [e]xplan-
atory [n]otes and, if so, to what extent. The starting
point is that language in all legal texts conveys meaning
according to the circumstances in which it was used.
It follows that the context must always be identified
and considered before the process of construction or
during it. It is therefore wrong to say that the court
may only resort to evidence of the contextual scene
when an ambiguity has arisen. . . . [I]n his important
judgment in Investors Compensation Scheme Ltd v.
West Bromwich Building Society [1998] 1 WLR 896,
912–13, Lord Hoffmann made crystal clear that an ambi-
guity need not be established before the surrounding
circumstances may be taken into account. The same
applies to statutory construction. . . .
  ‘‘Again, there is no need to establish an ambiguity
before taking into account the objective circumstances
to which the language relates. Applied to the subject
under consideration the result is as follows. Insofar as
the [e]xplanatory [n]otes cast light on the objective
setting or contextual scene of the statute, and the mis-
chief at which it is aimed, such materials are therefore
always admissible aids to construction. They may be
admitted for what logical value they have. Used for this
purpose [e]xplanatory [n]otes will sometimes be more
informative and valuable than reports of the Law Com-
mission or advisory committees, [g]overnment green
or white papers, and the like. After all, the connection
of [e]xplanatory [n]otes with the shape of the proposed
legislation is closer than pre-parliamentary aids which
in principle are already treated as admissible . . . .’’
(Citations omitted.) Id., ¶¶ 4–5.
  Following that decision, United Kingdom courts often
have considered explanatory notes when construing
statutory instruments. See, e.g., 9 Cornwall Crescent
London Ltd. v. Kensington & Chelsea, Docket No. B2/
2004/1560, 2005 WL 607512 (EWCA (Civ.) March 22,
2005) (‘‘Courts have moved away from a purely literal
approach to statutory interpretation. . . . By ‘context’,
I mean the legislative context, and the policy context,
as shown by any admissible material, such as . . .
explanatory notes . . . .’’); R v. Montila, [2004] UKHL
50 35, available at https://publications.parliament.uk/
pa/ld200405/ldjudgmt/jd041125/mont.pdf (last visited
July 20, 2022) (‘‘[i]t has become common practice for
their Lordships to ask to be shown the [e]xplanatory
[n]otes when issues are raised about the meaning of
words used in an enactment’’); Confederation of Pas-
senger Transport UK v. Humber Bridge Board, 2002
WL 31422280 (EWCH (Admin.) November 1, 2002) (rely-
ing in part on explanatory note to statutory instrument
to support conclusion that lower court properly sup-
plied language inadvertently omitted from order); R.
Munday, ‘‘In the Wake of ‘Good Governance’: Impact
Assessments and the Politicisation of Statutory Inter-
pretation,’’ 71 Mod. L. Rev. 385 (2008) (noting growing
willingness of United Kingdom judges to employ explan-
atory notes as aid to interpretation); D. Greenberg, ‘‘All
Trains Stop at Crewe: The Rise and Rise of Contextual
Drafting,’’ 7 Eur. J. L. Reform 31, 37–38 (2005) (dis-
cussing use of explanatory notes as aid to statutory
construction and observing that ‘‘the courts have
appeared to be increasingly relaxed about the use of a
wide range of material produced by the executive’’).
As one commentator on statutory interpretation in the
United Kingdom has observed, ‘‘[i]t is the present prac-
tice that almost every [b]ill introduced [in] . . . Parlia-
ment is accompanied by a set of [e]xplanatory [n]otes,
prepared by the [g]overnment, and although these
[n]otes declare that they are not necessarily authorita-
tive, the courts early on established their willingness
to have regard to them . . . for the purpose of
determining the context within which the emerging Act
is construed . . . .’’ (Footnote omitted.) 96 Halsbury’s
Laws of England (5th Ed. 2018) p. 483.
  That authority suggests that, unlike the framework
for statutory interpretation under Connecticut law,
courts in the United Kingdom may consider an explana-
tory note to a statutory instrument irrespective of
whether an ambiguity exists. In the present case, the
note and memorandum both provide necessary context
to the enactment of the order, and leave little doubt
that it was intended to memorialize the continuing,
exclusive jurisdiction of the United Kingdom courts
over maintenance orders made in their courts. Accord-
ingly, I would conclude that the trial court properly
determined that it lacked subject matter jurisdiction
over the spousal support decree in the present case.
     For the foregoing reasons, I respectfully dissent.
 1
     General Statutes § 46b-302 (5) defines ‘‘ ‘[f]oreign country’ ’’ in relevant
part as ‘‘a country . . . other than the United States, that authorizes the
issuance of support orders and (A) which has been declared under the law
of the United States to be a foreign reciprocating country . . . or (D) in
which the [Convention on the International Recovery of Child Support and
Other Forms of Family Maintenance, concluded at The Hague on November
23, 2007 (convention); see General Statutes § 46b-302 (3)] is in force with
respect to the United States.’’ The United States Secretary of State has
declared the United Kingdom to be a ‘‘foreign reciprocating country’’ for
the purpose of family support obligations. See 42 U.S.C. § 659a (2018); Notice
of Declaration of Foreign Countries as Reciprocating Countries for the
Enforcement of Family Support (Maintenance) Obligations, 73 Fed. Reg.
72,555 (November 28, 2008). Moreover, as the North Carolina Court of
Appeals has noted, ‘‘[r]eciprocity currently exists under UIFSA between all
American states and the following foreign jurisdictions: Australia, Austria,
Bermuda . . . United Kingdom (England, Wales, Scotland, Northern Ire-
land).’’ (Internal quotation marks omitted.) Foreman v. Foreman, 144 N.C.
App. 582, 585, 550 S.E.2d 792, review denied, 354 N.C. 68, 553 S.E.2d 38
(2001). In addition, the convention has been ratified by both the United
States and the United Kingdom.
   2
     Section 40 of the act provides: ‘‘Where Her Majesty is satisfied—
   ‘‘(a) that arrangements have been or will be made in a country or territory
outside the United Kingdom to ensure that maintenance orders made by
courts in the United Kingdom against persons in that country or territory
can be enforced in that country or territory or that applications by persons
in the United Kingdom for the recovery of maintenance from persons in
that country or territory can be entertained by courts in that country or
territory; and
   ‘‘(b) that in the interest of reciprocity it is desirable to ensure that mainte-
nance orders made by courts in that country or territory against persons
in the United Kingdom can be enforced in the United Kingdom or, as the
case may be, that applications by persons in that country or territory for
the recovery of maintenance from persons in the United Kingdom can be
entertained by courts in the United Kingdom,
   ‘‘Her Majesty may by Order in Council make provision for applying the
provisions of this Act, with such exceptions, adaptations and modifications
as may be specified in the Order, to such orders or applications as are
referred to in paragraphs (a) and (b) above and to maintenance and other
orders made in connection with such applications by courts in the United
Kingdom or in that country or territory.’’ Maintenance Orders (Reciprocal
Enforcement) Act, 1972, c. 18, § 40 (U.K.), available at https://www.legislati-
on.gov.uk/ukpga/1972/18/section/40/enacted (last visited July 20, 2022).
   Section 45 (1) of the act provides: ‘‘An Order in Council under section 1,
section 25 or section 40 of this Act may be varied or revoked by a subsequent
Order in Council thereunder, and an Order made by virtue of this section
may contain such incidental, consequential and transitional provisions as
Her Majesty considers expedient for the purposes of that section.’’ Mainte-
nance Orders (Reciprocal Enforcement) Act, 1972, c. 18, § 45 (1) (U.K.).
   3
     Section 9 (1) of the act previously provided in relevant part that a court
of the United Kingdom in which a maintenance order made in a reciprocating
country was registered ‘‘(a) shall have the . . . power, on an application
made by the payer or payee under a registered order, to vary or revoke the
order as if it had been made by the registering court and as if that court
had had jurisdiction to make it; and (b) shall have power to vary or revoke
a registered order by a provisional order.’’ Maintenance Orders (Reciprocal
Enforcement) Act, 1972, c. 18, § 9 (1) (U.K.).
   4
     In both the act and the order, § 9 is titled ‘‘Variation and revocation of
maintenance order registered in United Kingdom Court.’’
   5
     See Maintenance Orders (Reciprocal Enforcement) Act, 1972, c. 18, § 5
(7) and (8) (U.K.).
   6
     Explanatory memoranda are prepared by government officials to supple-
ment an explanatory note. J. Caird, Public Legal Information and Law-
Making in Parliament, Parliament and the Law (A. Horne & G. Drewry eds.,
2d Ed. 2018) p. 158.
   7
     I also observe that, in Hornblower v. Hornblower, supra, 151 Conn. App.
333, this court ‘‘examine[d] the provisions’’ of UIFSA. At issue in that appeal
was the proper interpretation of General Statutes § 46b-212d (c). Id., 336.
Although this court did not find any provision of that statute ambiguous, it
did not confine its review to the text of the statute itself and its relationship
to other statutes. Rather, the court discussed the ‘‘historical and statutory
notes’’ to that statute; id., 337; and then extensively detailed certain com-
ments to the uniform code on which UIFSA was modeled. See id., 337–38.
Given this court’s reliance on those ‘‘statutory notes’’ and the comments to
a model code in interpreting a provision of our General Statutes, I fail to see
how the trial court’s reliance on the note in the present case was improper.
   8
     As the majority correctly notes, the plaintiff in this case provided very
little to the trial court and this court about the foreign law in question. At
the same time, ‘‘because foreign law interpretation and determination is a
question of law, independent judicial research does not implicate the judicial
notice and ex parte issues spawned by independent factual research under-
taken by a court.’’ de Fontbrune v. Wofsy, supra, 838 F.3d 999. ‘‘Independent
research . . . together with extracts of foreign legal materials, has been
and will likely continue to be the basic mode of determining foreign law.’’
(Internal quotation marks omitted.) Id., 997. ‘‘Although our common law
system relies heavily on advocacy by the parties, judges are free to undertake
independent legal research beyond the parties’ submissions. It is no revela-
tion that courts look to cases, statutes, regulations, treatises, scholarly
articles, legislative history, treaties and other legal materials in figuring out
what the law is and resolving legal issues.’’ (Emphasis in original.) Id., 999.